DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 09/06/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-9 are currently pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case:
1. -  Based on the provided claim language, in claim 2, the sentence "θ2 is a rotation angle value of a vertical joint axis A, θ3 is a rotation angle value of a vertical joint axis B", is inconsistent with that anteroposterior expression of "a kinematics model of the mechanical arm according to the base joint rotation angle" in claim 1, the kinematic model used to construct the optimization function of claim 1 is based on the "base joint angle" of the robot arm, while the "angle of rotation" in the optimization function of claim 2 is the "angle of rotation of each joint axis" of the robot arm, thereby making the scope of the claims unclear and indefinite.
2. - Based on the provided claim language, in claim 6, the sentence “Each individual is a group of arm joint rotation angles of the mechanical arm ", is inconsistent with the anteroposterior expression of the "base joint rotation angle" used by the aforesaid mechanical arm parameter obtaining module to obtain the base joint rotation angle of the mechanical arm, thereby making the scope of the claims unclear and indefinite.
3. - Based on the provided claim language, in claim 9, the sentence "Each individual is a group of arm joint rotation angles of the mechanical arm" contains similar issue of claim 6, to which reference is made, wherein the "arm joint rotation angles" are inconsistent with the antecedent-recitation of the "base joint rotation angles" used by the aforesaid mechanical arm parameter obtaining module to obtain the base joint 
4. - Based on the provided claim language, in claim 5, the sentence "conducting a crossover operation for an individual whose crossover probability is greater than the crossover probability threshold, and conducting a mutation operation for an individual whose mutation probability is greater than the mutation probability threshold, to generate a crossover mutant population" is unclear because, the "crossover probability threshold" and the "mutation probability threshold" have not occurred before, which lacks antecedent basis, makes the scope of the claims unclear and indefinite.
5. - Based on the provided claim language, in claim 9, the sentence “crossover and mutation operation unit, configured to conduct a crossover operation for an individual whose crossover probability is greater than the crossover probability threshold, and conduct a mutation operation for an individual whose mutation probability is greater than the mutation probability threshold, to generate a crossover mutant population” is unclear because, the "crossover probability threshold" and the "mutation probability threshold" have not occurred before, which lacks antecedent basis, makes the scope of the claims unclear and indefinite.

Accordingly, appropriate correction and/or clarification are earnestly solicited.
                         Allowable Subject Matter 
It appears claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B